¶67 (concurring in result) — I agree completely with Justice Madsen’s legal analysis, particularly her discussion of the standard of review and the difference between “knowing” and “intentional” states of mind. Dissent at 239-41. I also agree that a suspension is arguably too harsh under all of the facts of this case, especially given Jeffrey Poole’s lack of disciplinary history at the relevant time.
Chambers, J.
¶68 However, I would defer to the hearing officer and her finding that Poole did not prepare the May 28, 2001 invoice until much later than May 28, 2001. Majority at 210-14, 221 (citing finding of fact 61 and conclusion of law 67). The hearing officer was present and able to observe the witnesses. Giving that fact the significant weight it deserves, it appears to me that her finding was supported by a clear preponderance of the evidence. See In re Disciplinary Proceeding Against Guarnero, 152 Wn.2d 51, 58, 93 P.3d 166 (2004). It follows then that the conduct was knowing and intentional and thus deserving of a significant sanction. Accord majority at 220-24.
¶69 Since I would show more deference to the hearing examiner’s evaluation of the facts, I reluctantly concur with the majority in result.